Citation Nr: 1419204	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for the amputation of the left second toe. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1974 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to compensation under 38 U.S.C.A. § 1151 for the appellant's left second toe amputation due to treatment, or the lack thereof, rendered at the Durham, North Carolina, VA Medical Center (VAMC) on February 8, 2006.

The Board has twice remanded the appeal.  Regrettably, the claim is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


REMAND

A memorandum was provided by a VA health care provider in August 2006.  In that memorandum, the health care provider gave an opinion as to whether treatment provided to the appellant at the VAMC caused or resulted in the amputation of the appellant's left second toe.  An addendum to the memorandum was prepared in August 2012 by a physicians' assistant.  .  

Nevertheless, after both opinions, additional medical records were obtained and included in the claims folder.  These include Social Security Administration (SSA) records and records from Dr. M. Stoner, the doctor who performed the amputation of the toe, and from the Brody School of Medicine of East Carolina University.  It also appears that additional relevant records in the claims file were not considered in the medical opinions.

Accordingly, the case is REMANDED to the AMC for the following development:

1.  Arrange for the Veteran to be examined by an internist.  The examiner should comment on the following:

A.  The examiner should comment as to whether it is more likely than not (greater than a 50 percent probability); at least as likely as not (a probability of 50 percent or greater); or less likely as not (less than a 50 percent probability) that the additional disability (toe amputation) was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment (or lack of treatment) and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider.

C.  If there is additional disability, was it caused by an event that was not reasonably foreseeable?  (Note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Was it the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?)

The examiner must provide reasons for all opinions.  If further testing or examination by other specialists is warranted, such should be accomplished.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a lack of treatment or inadequate treatment or the prescribing of a certain medication resulted in the amputation of the toe, this should be fully explained.

The examiner must discuss the appellant's contentions, any findings contained in the appellant's SSA records, and the records of Dr. M. Stoner, and he/she should further provide comments, either pro or con, with respect to the medical providers' opinions of August 14, 2006, and August 24, 2012.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

